Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action Number:

LINDSEY TRAXLER,

       Plaintiff,

v.

ARAPAHOE COUNTY SHERIFF TYLER S. BROWN, by and through
THE ARAPAHOE COUNTY COMMISSIONERS,

      Defendant.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Comes now, Lindsey Traxler (“Ms. Traxler”), by and through counsel, Finger Law P.C.,

who submits this Complaint and Jury Demand (“Complaint”) against Defendant Arapahoe

Sheriff’s Department, by and through the Arapahoe County Commissioners, (“Defendant”) as

follows:

                                  I.     INTRODUCTION

       1.      This is an action for violations of the Colorado Anti-Discrimination Act

(“CADA”), C.R.S. § 24-34-402 for sex (female) discrimination and Title VII of the Civil Rights

Act of 1964 (“Title VII”).

       2.      Ms. Traxler is and has been a deputy employed at the Arapahoe Sheriff’s

Department for the past eleven years.

       3.      Ms. Traxler asserts that she was discriminated against because she was placed on

involuntary unpaid leave while male co-workers were placed on paid leave or reimbursed for

leave in similar circumstances.
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 2 of 9




                              II.     JURISDICTION AND VENUE

        4.       This action is brought pursuant to 42 U.S.C. § 2000e et seq. (“Title VII”) and

C.R.S. § 24-34-401 et. Seq. (“CADA”), to redress unlawful discrimination based upon sex.

        5.       This Court is vested with subject matter jurisdiction over Plaintiff’s claims

pursuant to Title VII, and 28 U.S.C. § 1331. This Court possesses supplemental jurisdiction by

virtue of 28 U.S.C. § 1367. Prior to filing this Complaint, Plaintiff timely filed charges of

employment discrimination with the United States Equal Opportunity Commission and the

Colorado Civil Rights Division.

        6.       This Court has personal jurisdiction over Defendant as Defendant conducted

substantial, continuous, and systematic public activities within this State, is a governmental

entity within this State, and a substantial part of the events and acts giving rise to this action

occurred within the State of Colorado.

        7.       Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391 as a

substantial part of the events giving rise to this claim occurred in the State of Colorado and

Defendant resides in this judicial district.

                                          III.   PARTIES

        8.       Plaintiff, Ms. Traxler, is a citizen of Colorado and is female. She is employed as

a deputy with the Arapahoe County Sheriff and has been since March of 2010.

        9.       Defendant, Arapahoe County Sheriff Tyler S. Brown, is an arm of the Colorado

County of Arapahoe and is a county organized and operating pursuant to the Constitution of

Colorado. Defendant’s County Clerk, is believed to accept service of behalf of Defendant, and

that office is located at 5334 South Prince Street, Littleton, CO 80120.




                                                 2
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 3 of 9




                              IV.       GENERAL ALLEGATIONS

        10.    All prior paragraphs are incorporated herein.

        11.    Ms. Traxler is a long-serving deputy who serves at the county jail (Arapahoe

Detention Center) and has served in that capacity for over a decade.

        12.    Ms. Traxler began her employment with the Arapahoe Sheriff’s Office in March

2010.

        13.    From 2010 through 2017, Ms. Traxler received positive performance evaluations

and did not have any disciplinary history in her employment.

        14.    On February 17, 2018, an incident occurred outside of the workplace.

        15.    Another employee, Sergeant Bret Cohn, was dating Ms. Traxler. Ms. Traxler was

living with Mr. Cohn, along with his son and her daughter from previous relationships.

        16.    Sergeant Cohn had driven with Ms. Traxler to Ms. Traxler’s parents’ home.

        17.    Mr. Cohn asserted that he did not want Ms. Traxler in their home anymore and

told her parents to take Ms. Traxler.

        18.    Ms. Traxler was still in the vehicle from arriving.

        19.    Ms. Traxler’s parents called police to report that Sergeant Bret Cohn had come to

their home and that there was an apparent dispute between the two, but her parents were not

certain what was the dispute was regarding.

        20.    When police responded, Ms. Traxler, knowing from her job her legal rights,

elected not to answer their questions and remained silent. Mr. Cohn, however, used the

opportunity to claim that Ms. Traxler was responsible for physically harming him.

        21.    With nothing but Mr. Cohn’s statement to go on, Elbert County-based police

charged Ms. Traxler with third degree assault, false imprisonment, and child abuse.



                                                 3
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 4 of 9




        22.    On February 18, 2018, Ms. Traxler was placed on unpaid administrative leave

from her employment while the criminal case was ongoing.

        23.    Ms. Traxler disputed then and disputes now the allegations as asserted by Mr.

Cohn.

        24.    Ms. Traxler asserts that in fact the opposite occurred; that Mr. Cohn shoved her

while they were in their home together and then shoved her again when they were later in their

garage before leaving in the vehicle.

        25.    Ms. Traxler initially pleaded not guilty in the criminal matter.

        26.    The false imprisonment and child abuse charges were dismissed.

        27.     Ms. Traxler obtained defense counsel, negotiated and accepted a deferred

judgment agreement in which the third-degree charge would be dismissed after a period of 15

months.

        28.    Ms. Traxler completed all terms of the deferred judgment and the third-degree

assault charge was dismissed. No criminal trial ever occurred and Ms. Traxler was never

convicted of any crime.

        29.    In February 2019, Ms. Traxler met with the Arapahoe Sheriff regarding her

position. She had been on unpaid leave for one year at this time.

        30.    The Sheriff made the decision to allow Ms. Traxler reinstatement if she could

have a protection order between herself and Sgt. Cohn amended by the criminal court so that she

could continue working at the detention center.

        31.    Ms. Traxler was successful in having the protection order amended so that she

could return to duty.

        32.    On September 12, 2019, Ms. Traxler was returned to duty.



                                                  4
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 5 of 9




        33.     Ms. Traxler, by herself and through counsel, requested that her pay be reinstated

for the period of time she was on administrative leave.

        34.     The Defendant refused to pay Ms. Traxler for the administrative leave.

        35.     Other, male deputies who have been charged with criminal violations have been

provided administrative leave with pay, or had back pay reinstated, in similar circumstances.

        36.     Deputy William Morris, a male, on or about November 20, 2017, was arrested

and charged with assault, domestic violence, and child abuse for allegedly shoving his wife and

injuring her in front of his children.

        37.     Deputy Morris was placed on administrative leave from his position on or about

November 21, 2017.

        38.     Deputy Morris was returned to work on January 25, 2018.

        39.     Deputy Traxler has knowledge that Deputy Morris, after returning, was provided

his back wages for the period he was on administrative leave.

        40.     Other deputy males also have been issued pay during periods of administrative

leave, while other, female deputies and/or other female employees have not been issued pay

during periods of administrative leave.

        41.     This represents clear differential treatment between males and females.

        42.     Deputy Genor Carter was accused or charged with criminal acts, believed to

include domestic violence. Deputy Carter was issued administrative leave with pay.

        43.     Mr. Cohn himself was not placed on administrative leave without pay, despite the

alleged reason for Ms. Traxler being placed on administrative leave being that there was an

ongoing administrative investigation.

        44.     In addition, Mr. Cohn was investigated for saving photos of crime scenes,



                                                 5
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 6 of 9




including at least one involving a nude female, to a private online account of his.

       45.     Other males have been charged, and in some cases, convicted of more serious

criminal violations and been issued administrative leave with pay and/or back wages for periods

of administrative leave that were originally unpaid.

       46.     By information and belief, the Arapahoe Sheriff’s Office has engaged in other

acts of discrimination against females and other suits have been filed against Defendant claiming

sex-based discrimination.

       47.     Deputy Traxler, herself and through her counsel, requested her back pay and

Defendant has denied such requests, including even partial back pay. Based on information and

belief, this decision comes from as high as the Sheriff himself, and, if it did not, then it comes

from Ms. Traxler’s direct supervisory chain.

       48.     Deputy Traxler has remained employed with the Defendant as a deputy and has

remained in good standing, with satisfactory to above satisfactory performance evaluations and

no disciplinary actions.

                      V.      STATEMENT OF CLAIMS FOR RELIEF

                                            COUNT I

   Violation of Colorado Anti-Discrimination Act, § 24-34-402, for discriminatory terms and
                                  conditions of employment

       49.     Plaintiff hereby incorporates by reference the previous paragraphs of this

Complaint.

       50.     Plaintiff is female and is therefore a member of a protected class based on her sex.

       51.     Plaintiff was subjected to adverse terms and conditions of employment by way of

being placed in an unpaid status of employment from February 18, 2018, to September 12, 2019,

a period of 19 months.


                                                 6
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 7 of 9




       52.       Male employees in similarly situated positions were not subjected to the same

adverse terms and conditions.

       53.       Defendant either directly or by and through agents, discriminated against Plaintiff

on the basis of her sex, and caused her injuries, damages, and losses.

       54.       As a consequence of Defendant’s violation of CADA, Plaintiff has sustained

significant economic and consequential damages, including wage and benefit loss, retirement

income loss, reputational injury, and emotional upset and anxiety.

       55.       Defendant’s conduct was the proximate cause of Plaintiff’s injuries, damages, and

       losses.

                                             COUNT II

Violation of Title VII, 42 U.S.C. 2000e, for discriminatory terms and conditions of employment

       56.       Plaintiff hereby incorporates by reference all previous paragraphs.

       57.       Under Title VII of the Civil Rights Act of 1964, “It shall be an unlawful

employment practice for an employer to fail or refuse to hire or to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual's race, color, religion, sex, or

national origin;”

       58.       Plaintiff, under Title VII, was unlawfully discriminated against with respect to her

compensation, terms, conditions, or privileges of employment because of her sex, female.

       59.       Plaintiff’s coworkers, including but not limited to those referenced herein, were

similarly situated and treated more favorably than she.

       60.       The Defendant is liable for the acts or omissions of its employees, including

supervisors and managers.



                                                  7
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 8 of 9




        61.     As a consequence of Defendant’s actions described herein, Plaintiff has sustained

significant economic and consequential damages, including wage and benefit loss, retirement

income loss, reputational injury, and emotional upset and anxiety.

                                 VI.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in their

favor and against Defendants, and award Plaintiff all relief as allowed by law, including, but not

limited to the following:

        •       Economic damages in the form of back pay, and loss of retirement benefit pay as

established at trial;

        •       Compensatory damages, including, but not limited to those for future pecuniary

and non-pecuniary losses, emotional distress, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses;

        •       Special damages in an amount to be determined at trial;

        •       Punitive damages, as deemed appropriate by a jury;

        •       Attorney’s fees and costs pursuant to Title VII and CADA;

        •       Pre-judgment and post-judgment interest at the lawful rate;

        •       Other costs Plaintiff has incurred as a result of the conduct of the Defendants; and

        •       Such further relief as justice requires and law allows, or as this Court deems just

and proper.

        •       Plaintiff’s damages are continuing to accrue in this matter, and as of the date of

filing, Plaintiff requests to be awarded damages in an amount not less than $100,000.

      PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL CLAIMS SO
                             TRIABLE.




                                                  8
Case 1:21-cv-00199-KLM Document 1 Filed 01/21/21 USDC Colorado Page 9 of 9




       Respectfully submitted this 21st day of January, 2021.


                                            FINGER LAW, P.C.
                                            /s/ Casey Leier
                                              Casey Leier, #45155
                                              William Finger, #7224
                                              29025-D Upper Bear Creek Rd.
                                              Evergreen, CO 80439
                                              Phone: (303) 674-6955
                                              Fax: (303) 674-6684
                                              Email: casey@fingerlawpc.com
                                                      bill@fingerlawpc.com
                                             ATTORNEYS FOR PLAINTIFF



Plaintiff Address:

 Lindsey Traxler
 c/o Casey Leier, Esq.
 29025-D Upper Bear Creek Rd.
 Evergreen CO 80439




                                               9
